MEMORANDUM **
Maria Nieves Lucero Chavez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion in denying Chavez’s motion to reopen as untimely because it was filed more than ten months after the BIA’s July 30, 2004, order. See 8 C.F.R. § 1003.2(c)(2) (motion to reopen must generally be filed within 90 days of the final order).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.